Citation Nr: 1031218	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  10-21 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.  

2.  Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Attorney Alphonse P. Cincione


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION


The Veteran served on active duty from October 1952 to October 
1956.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

To establish jurisdiction over this issue, the Board must first 
consider whether new and material evidence has been received to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  
The Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92.  As discussed fully under the analysis section, 
new and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a back condition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  An unappealed June 2005 rating decision denied service 
connection for the back condition, on the basis that the Veteran 
was not shown to have a current disability that was causally or 
etiologically related to service.  

3.  The evidence received since the June 2005 rating decision, by 
itself or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a back condition.  

4.  The Veteran has been shown to currently have a back condition 
that is causally or etiologically related to his military 
service.  


CONCLUSIONS OF LAW

1.  The June 2005 rating decision denying service connection for 
a back condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.302, 20.1103 (2009).  

2.  The evidence received subsequent to the June 2005 rating 
decision is new and material, and the claim for service 
connection for a back condition is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).  

3.  Resolving all reasonable doubt in the Veteran's favor, his 
back condition was incurred during his period of active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his/her representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), 
the Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought by the claimant.  The duty to notify requires, 
in the context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the RO had a duty to notify the Veteran what 
information or evidence was needed in order to reopen his claim 
for service connection for a back condition.  VCAA specifically 
provided that nothing in amended section 5103A, pertaining to the 
duty to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  In the decision below, however, the Board has reopened 
the Veteran's claim for service connection for a back condition.  
Therefore, regardless of whether the requirements of the VCAA 
have been met in this case, no harm or prejudice to the appellant 
has resulted.  The Board thus concludes that the provisions of 
the VCAA and the current laws and regulations as they pertain to 
new and material evidence have been complied with, and a defect, 
if any, in providing notice and assistance to the Veteran was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  

With regard to the merits of the Veteran's service connection 
claim, the Board has considered the legislation regarding VA's 
duty to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of 
entitlement to service connection for a back condition, no 
further discussion of the VCAA is required with respect to this 
claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.	Claim to Reopen

The Veteran contends that he has experienced pain and discomfort 
in his back since his years in service, that he receives routine 
medical care and treatment as a result, and that his current back 
condition is related to his military service.  Service connection 
for the back condition was first denied by the RO in a June 2005 
rating decision.  Notice of this denial was provided to the 
Veteran and he did not appeal.  In general, rating decisions that 
are not timely appealed become final.  See 38 U.S.C.A. § 7105(c).  
The Veteran filed the most recent application to reopen his claim 
of service connection for a back condition in January 2007.  

Although it appears that the RO did not reopen the Veteran's 
claim for service connection for a back condition, the Board is 
not bound by that determination and is, in fact, required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, using 
the guidelines discussed below, the Board finds that the Veteran 
has submitted new and material evidence.  Accordingly, the claim 
concerning entitlement to service connection for a back condition 
will be reopened.  

Where service connection for a disability has been denied in a 
final rating decision, a subsequent claim for service connection 
for that disability may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  As noted above, the Board must consider the 
question of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must end, 
and what the RO may have determined in that regard is irrelevant.  
See Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board is required to give 
consideration to all of the evidence received since the June 2005 
decision in light of the totality of the record.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  

As previously noted, the Veteran's claim for a back condition was 
previously considered and denied in the June 2005 rating 
decision.  The evidence of record at the time of the June 2005 
rating decision included the Veteran's service treatment records 
and his lay statements.  The Veteran's DD form 214 indicates that 
his military occupational specialty (MOS) was that of machinist 
mate, and service treatment records reflect that he periodically 
served aboard the USS Chara (AKA-58) from June 1953 to January 
1956.  

In his January 2005 claim, the Veteran asserts that he hurt his 
back while lifting and carrying an ammunition shell during 
service, and he has suffered from pain in his back since this 
occurrence.  The Veteran's service treatment records are devoid 
of any complaints, notations, or treatment for a back condition, 
or diagnosis of a back disability.  However, the Abstract Of 
Service reflects that the Veteran was hospitalized at the U.S. 
Naval Hospital at the naval base where the USS Chara was anchored 
for several days in January 1956.  The Abstract Of Service does 
not indicate what the Veteran was treated for.  

In the June 2005 rating decision, the RO observes that the 
Veteran was treated for an unknown condition from January 21, 
1956 to January 24, 1956.  However, the RO denied service 
connection for a back condition on the basis that the evidence 
reflected neither a current disabling back condition, nor 
treatment for a back condition during service.  In other words, 
the RO denied service connection holding that the Veteran was not 
shown to have a current disability that was causally or 
etiologically related to service.  

The evidence associated with the claims file subsequent to the 
June 2005 rating decision includes, but is not limited to, 
duplicates of the Veteran's service treatment records; buddy 
statements in the form of affidavits signed by fellow shipmates 
who served with the Veteran aboard the USS Chara in January 1956; 
a memorandum issued by the Veteran's attorney in support of the 
Veteran's claim; copies of deck logs from the USS Chara dated 
from January 1, 1956 - January 24, 1956; an October 2006 
operative report which reflects the Veteran had a protruded 
degenerative lumbar disc at the L3-4 and L4-5 disc region and 
underwent a lumbar laminectomy and decompression of the L4-L5 
nerve root; private treatment records dated from June - July 2006 
reflecting treatment for back pain and diagnosis of a back 
disability; a November 2008 letter from Dr. C.M., a private 
physician, opining that the Veteran's back condition was related 
to his service; and the Veteran's lay assertions in the form of 
an affidavit.  

The Board has thoroughly reviewed this evidence and finds that it 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for a 
back condition.  The majority of this evidence is certainly new, 
in that it was not previously of record.  The Board also finds 
the private medical records as well as the November 2008 private 
medical opinion to be material because they relate to an 
unestablished fact that is necessary to substantiate the claim.  
In this regard, the Board notes that this evidence shows that the 
Veteran has been treated for and diagnosed with a current back 
disability.  Further, as its credibility is presumed, the record 
raises a reasonable possibility of substantiating the claim.  
Justus, 3 Vet. App. at 513.  For these reasons, the Board finds 
that the additional evidence received since June 2005 warrants a 
reopening of the Veteran's claim of service connection for a back 
condition, as it is new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a).  

In conclusion, new and material evidence having been received, 
the claim of entitlement to service connection for a back 
condition is reopened.  

III.	Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

In considering all the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for his back condition.  
The Veteran maintains that he developed his back condition as a 
result of an injury in service.  In his November 2008 affidavit, 
the Veteran states that while serving aboard the USS Chara he was 
tasked with physically lifting and transferring ammunition shells 
onboard, and that he injured his back while performing these 
duties.  Specifically, he explains that in January 1956, while 
lifting an ammunition shell from the deck, he injured his lower 
back and sought help and treatment from the ship's yeoman and 
corpsman.  According to the Veteran's affidavit, he was 
transferred from the ship to the U.S. Naval Hospital in Yokosuka, 
Japan, on January 21, 1956, where he spent four weeks 
recuperating and receiving treatment.  The Veteran states that he 
experienced pain at the site of his injury throughout the 
remainder of time in service and continues to experience 
increasing pain and dysfunction in his back since his separation 
from service.  See Veteran's affidavit, dated November 2008.  

The Veteran's service treatment records are absent of any 
evidence showing he suffered from an injury in his spine or 
experienced pain in his back while serving in the military.  His 
October 1956 separation examination reflects that clinical 
evaluation of his spine was normal.  The Board notes that the 
Veteran's Abstract Of Service indicates he spent several days at 
a U.S. Naval Hospital in January 1956 but does not show what he 
was treated for during this three-four day stay.  The Veteran has 
also submitted several "buddy" statements in the form of 
affidavits from fellow shipmates who served aboard the USS Chara 
the same time as the Veteran.  One of the Veteran's fellow 
servicemen recalls that the Veteran was one of his shipmates 
while he served aboard the USS Chara, and that he was taken off 
the ship to a hospital in Japan due to his injury.  See Affidavit 
of P.P., dated June 2008.  In another affidavit, another one of 
the Veteran's fellow shipmates states that while serving aboard 
the USS Chara, the Veteran suffered a back injury while moving 
and transporting ammunition, that he was taken off the USS Chara 
to the U.S. Naval Hospital in Yokosuka, Japan, and that he 
remained off the USS Chara for approximately one month until his 
return in February 1956.  See Affidavit of N.S., dated November 
2008.  

Although the service treatment records do not indicate that the 
Veteran suffered from, or was examined for any type of back 
condition, the Veteran is competent to report his experiences and 
symptoms in service.  While lay persons are generally not 
competent to offer evidence which requires medical knowledge, 
such as opinions regarding medical causation or a diagnosis, they 
may provide competent testimony as to visible symptoms and 
manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  A Veteran can attest to factual matters of 
which he or she has had first-hand knowledge, e.g., experiencing 
pain in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  

The Veteran also submitted copies of deck logs for the USS Chara 
dated from January 1, 1956, to January 24, 1956.  These records 
confirm that the USS Chara was anchored at the naval base in 
Yokosuka, Japan, on January 21, 1956, and remained there until at 
least January 24, 1956.  

Private treatment records dated from June 2006 to July 2006 
reflect the Veteran was seen for complaints of back pain and some 
radiculopathy in his lower extremities, for which he received 
medical care and treatment.  The July 2006 radiological report 
indicates the Veteran underwent an MRI of his lumbar and thoracic 
spine.  The impression derived from the lumbar spine MRI reflects 
that the Veteran has multilevel degenerative disc disease from 
the L2-3 disc levels and through the L5 to S1 disc region.  The 
impression derived from the thoracic spine MRI demonstrates that 
the Veteran has multilevel degenerative disc disease throughout 
the thoracic spine, and mild wedge shaped deformities at the T8 
and T10 disc, which could represent "old compression 
fractures."  An October 2006 private operation report reflects 
that the Veteran had a protruded degenerative lumbar disc at the 
L3-4 and L4-5 disc levels for which he underwent a lumbar 
laminectomy and decompression at the L3-4 and L4-5 nerve root.  

The Veteran underwent a private independent medical evaluation in 
November 2008, during which the physician reviewed the Veteran's 
medical records, discussed his medical history including the 
reported in-service injury aboard the USS Chara, and noted the 
current medical treatment the Veteran has received to date as a 
result of his back condition.  The physician noted that the 
Veteran continued to suffer from pain in his back post-service 
while working as a farmer.  He further observed that the Veteran 
was diagnosed with 'arthritis' in his low back in August 2004, 
and that the Veteran "denie[d] any injury to his lumbar spine 
other than what occurred on board in January 1956."  Based on a 
review of the Veteran's medical records and history, as well as a 
physical examination of the Veteran, the physician opined that 
"the pathology present in [the Veteran's] lumbar spine at L3-4 
and L4-5 was more likely than not, the direct result of his 
injury occurring in 1956."  He based his conclusion on the 
rationale that the "pathology present was much greater and more 
advanced than one would expect with the so called normal wear and 
tear or aging process of the spine."  

With respect to evidence of an in-service injury, the Board notes 
that while the Veteran's service treatment records are clear for 
any complaints, notations or treatment of a back condition, the 
Abstract Of Service shows he received some type of medical 
treatment at the U.S. Naval Hospital from January 21, 1956 to 
January 24, 1956.  Additionally, the affidavits issued by the 
Veteran's fellow shipmates support the contention that the 
Veteran suffered a back injury while moving and transporting 
ammunition aboard the USS Chara, and consequently spent time at 
the U.S. Naval Hospital in January 1956 as a result.  There is 
nothing in the record to refute these assertions.  While the lay 
assertions and the Abstract Of Service differ with respect to the 
amount of time spent at the Naval Hospital, this could be 
attributed to a lack of clear memory with respect to the 
Veteran's and his shipmates' recollections.  

Furthermore, the deck log dated January 21, 1956, confirms that 
the USS Chara was anchored at the naval base in Yokosuka, Japan 
on January 21, 1956, and provides additional support to the 
Veteran's assertion that he received treatment at the U.S. Naval 
Hospital while stationed in Yokosuka, Japan.  The Board notes 
that copies of the deck logs were received by the Veteran and 
subsequently submitted in May 2009, after the Veteran's and his 
former shipmates' affidavits were issued.  

In addition, the Board notes that the Veteran has submitted 
private medical records which demonstrate his current diagnosis 
of degenerative disc disease in the lumbar and thoracic spine.  
Tellingly, the July 2006 private X-ray report reflects that the 
deformities at the T8 and T10 disc levels, may be indicative of 
"old compression fractures."  This report alludes to a possible 
relationship between the Veteran's current back condition and an 
injury that occurred in the past.  While this connection is 
somewhat vague, the Veteran has also submitted a positive opinion 
from a private physician in support of his claim.  The November 
2008 private opinion by Dr. C.M. encompasses a detailed review of 
the Veteran's medical records, a complete physical examination of 
the Veteran, a clear opinion addressing the relationship between 
the Veteran's back condition and his in-service injury, and a 
thorough rationale which substantiates his conclusion.  

Upon reviewing the evidence, the Board finds the Veteran's lay 
statement that he injured his back while performing his duties 
aboard the USS Chara to be competent and credible evidence even 
though his service treatment records show no complaints of or 
treatment for back pain.  Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006) (The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes that 
the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's ability 
to prove his claim of entitlement to disability benefits based on 
that competent lay evidence.); Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).

In a claim for VA benefits, "a Veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  
Entitlement need not be established beyond a reasonable doubt, by 
clear and convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine, when the 
evidence is in "relative equipoise, the law dictates that the 
Veteran prevails."  Id.  

Given that there is ample evidence in this case favorable to the 
claim, the Board concludes that a remand is not necessary here to 
obtain another medical opinion to decide the claim as the medical 
opinion of record is sufficient for that purpose.  38 C.F.R. § 
3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 
(2003) (noting that, because it is not permissible for VA to 
undertake additional development to obtain evidence against an 
appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as obtaining 
additional evidence for that purpose).  Thus, in light of the 
Veteran's lay statements, the statements of his fellow shipmates, 
his private medical records and the positive November 2008 
opinion, the Board finds that there is at least an approximate 
balance of positive and negative evidence in this case regarding 
the issue of whether the Veteran's current back condition is 
related to his in-service back injury.  

Therefore, the Board resolves reasonable doubt in favor of the 
Veteran and finds sufficient evidence to warrant service 
connection for a back condition.  38 U.S.C.A. § 5107(b).  











CONTINUED ON NEXT PAGE


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back condition is 
reopened, and to this extent only, the appeal is granted.  

Entitlement to service connection for a back condition is 
granted.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


